                                          Case 5:17-cv-00072-BLF Document 687 Filed 08/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                    Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                          ORDER DIRECTING PARTIES TO
                                   9             v.                                       SUBMIT STIPULATED PROPOSED
                                                                                          REDACTIONS TO THE COURT’S
                                  10     CISCO SYSTEMS INC.,                              ORDER OF AUGUST 4, 2020 ON OR
                                                                                          BEFORE AUGUST 11, 2020
                                  11                    Defendant.
                                                                                          [Re: ECF 640]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 4, 2020, the Court issued and conditionally sealed its Order Denying Finjan,

                                  15   Inc.’s Motion for Relief from Non-Dispositive Pretrial Orders of Magistrate Judge van Keulen

                                  16   regarding Cisco Systems, Inc.’s Motion to Strike (ECF 662; 582). See ECF 686. The Order

                                  17   references materials that were filed under seal in this case. To give the parties an opportunity to

                                  18   request redactions to the Order, the Court directs the parties to submit a stipulated request for

                                  19   redactions (or indicate that no redactions are requested) on or before August 11, 2020.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: August 4, 2020

                                  24                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  25                                                  United States District Judge

                                  26
                                  27

                                  28
